         Case 2:11-cr-00043-JHS Document 328 Filed 10/09/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 UNITED STATES OF AMERICA

        v.
                                                              CRIMINAL ACTION
 HIPOLITO CRUZ-RIVERA,                                        NO. 11-43

                        Defendant.


                                           ORDER

       AND NOW, this 9th day of October 2020, upon consideration of Defendant’s Motion for

Compassionate Release (Doc. No. 323), the Government’s Response in Opposition (Doc. No.

324), Defendant’s Reply (Doc. No. 325), Defendant’s Amendment to his Motion (Doc. No. 326),

and in accordance with the Opinion of the Court issued this day, it is ORDERED that Defendant’s

Motion (Doc. No. 323) is DENIED.


                                                   BY THE COURT:


                                                   /s/ Joel H. Slomsky
                                                   JOEL H. SLOMSKY, J.




                                              1
